                         EXHIBIT B




Case 3:17-cv-00072-NKM-JCH Document 529-2 Filed 07/23/19 Page 1 of 4 Pageid#: 5898
From:                            James Kolenich <jek318@gmail.com>
Sent:                            Wednesday, June 26, 2019 2:23 PM
To:                              Michael Bloch
Cc:                              Gabrielle E. Tenzer
Subject:                         Re: Eli Mosely


Kline responded. Said email is correct and he will check it when he gets home.

On Wed, Jun 26, 2019, 12:11 PM Michael Bloch <mbloch@kaplanhecker.com> wrote:

 Thanks.



 Michael Bloch | Kaplan Hecker & Fink LLP
 Counsel
 350 Fifth Avenue | Suite 7110
 New York, New York 10118
 (W) 929.367.4573 | (M) 646.398.0345
 mbloch@kaplanhecker.com




 From: James Kolenich <jek318@gmail.com>
 Sent: Wednesday, June 26, 2019 12:09 PM
 To: Michael Bloch <mbloch@kaplanhecker.com>
 Cc: Gabrielle E. Tenzer <gtenzer@kaplanhecker.com>
 Subject: Re: Eli Mosely



 Don't know. I texted him to inquire. Will advise if/when he answers.



 Jim



 On Wed, Jun 26, 2019 at 12:04 PM Michael Bloch <mbloch@kaplanhecker.com> wrote:

  Jim, as far as you’re aware, is Kline’s email address still eli.f.mosley@gmail.com? I tried to e-mail him about
  the court call.



  Michael Bloch | Kaplan Hecker & Fink LLP
  Counsel
  350 Fifth Avenue | Suite 7110


   Case 3:17-cv-00072-NKM-JCH Document 529-2 Filed 07/23/19 Page 2 of 4 Pageid#: 5899
New York, New York 10118
(W) 929.367.4573 | (M) 646.398.0345
mbloch@kaplanhecker.com




From: James Kolenich <jek318@gmail.com>
Sent: Friday, June 7, 2019 12:40 PM
To: Michael Bloch <mbloch@kaplanhecker.com>
Subject: Eli Mosely



The word "arrest" has had a near magical effect on my former clients. Eli Mosely (Elliott Kline) can
be reached at 610-406-2229. He reached out to IE upon seeing a news article referencing the
arrest discussion in Court. You can text that number or call him. He has been fully informed of the
discovery/ESI expectations.



Jim



--

James E. Kolenich

Kolenich Law Office

9435 Waterstone Blvd. #140

Cincinnati, OH 45249

513-444-2150

513-297-6065(fax)

513-324-0905 (cell)




This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or
other applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.




 Case 3:17-cv-00072-NKM-JCH Document 529-2 Filed 07/23/19 Page 3 of 4 Pageid#: 5900
--

James E. Kolenich

Kolenich Law Office

9435 Waterstone Blvd. #140

Cincinnati, OH 45249

513-444-2150

513-297-6065(fax)

513-324-0905 (cell)




This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or other
applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.




     Case 3:17-cv-00072-NKM-JCH Document 529-2 Filed 07/23/19 Page 4 of 4 Pageid#: 5901
